



Exhibit 10.18
July 16, 2013
Dustin Driggs
Dear Dustin,
I am pleased to document your position with Barracuda Networks, Inc. (the
"Company") as Vice President, Corporate Controller, effective immediately. You
will receive an annual salary of $172,000.00 (the "Base Salary"), subject to the
usual, required withholdings, and payable semi­-monthly in accordance with the
Company's normal payroll procedures. As a Company employee, you are also
eligible to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other employees of the
Company. You should note that the Company may modify salaries and benefits from
time to time as it deems necessary.
You also will be eligible to participate in the Company's annual bonus program,
and be eligible for a target bonus that is subject to the usual, required
withholdings, upon achievement of performance objectives, and is to be
determined by the Board in its sole discretion (the "Bonus"). The Bonus, or any
portion thereof, will be paid as soon as practicable after the Company's board
of directors (the "Board") determines that the Bonus has been earned, but in no
event shall the Bonus be paid after the later of (i) the fifteenth (15th) day of
the third (3rd) month following the close of the Company's fiscal year in which
the Bonus is earned or (ii) March 15 following the calendar year in which the
Bonus is earned.
If the Company terminates your employment other than for Cause (as defined
below), death or disability, then, provided you sign and not revoke a general
release of claims in a form reasonably acceptable to the Company and in a manner
that is otherwise consistent with the terms of this letter, you will be entitled
to (1) receive continuing payments of severance pay at a rate equal to your Base
Salary, as then in effect, for six (6) months from the date of such termination,
which will be paid in accordance with the Company's regular payroll procedures;
(2) receive continuing payments of the premiums required under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA") for a period of
up to six (6) months following the termination of your employment with the
Company, if you and/or your covered dependents elect to continue the group
health insurance coverage under the Company's group health insurance plan(s);
and (3) accelerate vesting as of the date you terminate your employment with the
Company in an amount equal to the number of shares subject to your then
outstanding equity awards that you would have vested in had you remained
employed with the Company for an additional six (6) months.
If the Company terminates your employment other than for Cause (as defined
below) within 12 months after a Change in Control (as defined in the Company's
2012 Equity Incentive Plan),


-1-

--------------------------------------------------------------------------------





then, provided you sign and not revoke a general release of claims in a form
reasonably acceptable to the Company and in a manner that is otherwise
consistent with the terms of this letter, you will be entitled to (1) receive
continuing payments of severance pay at a rate equal to your Base Salary, as
then in effect, for twelve (12) months from the date of such termination, which
will be paid in accordance with the Company's regular payroll procedures; (2)
receive continuing payments of the premiums required under COBRA for a period of
up to twelve (12) months following the termination of your employment with the
Company, if you and/or your covered dependents elect to continue the group
health insurance coverage under the Company's group health insurance plan(s);
and (3) accelerate vesting as of the date you terminate your employment with the
Company in an amount equal to the number of shares subject to your then
outstanding equity awards that you would have vested in had you remained
employed with the Company for an additional twelve (12) months.
If your employment with the Company is terminated voluntarily by you for any
reason, for Cause by the Company, or due to your death or disability, then (1)
all vesting will terminate immediately with respect to your then outstanding
equity awards; (2) all payments of compensation by the Company to you hereunder
will terminate immediately (except as to amounts already earned); and (3) you
will only be eligible for severance benefits in accordance with the Company's
established policies, if any, as then in effect.
In the event of your termination of employment with the Company, the preceding
paragraphs are intended to be and are exclusive and in lieu of any other rights
or remedies to which you or the Company may otherwise be entitled, whether at
law, tort or contract, in equity, or under this letter.
The receipt of any severance pursuant to this letter will be subject to you
signing and not revoking a Release; provided that such Release is effective
within sixty (60) days following your termination of employment or such shorter
period specified in the Release (the "Release Deadline"). No severance will be
paid or provided until the Release becomes effective. If the Release is not
effective by the Release Deadline, you forfeit your right to any severance or
similar payment under the letter subject to you executing and not revoking a
Release. In the event your termination of employment occurs at a time during the
calendar year where it would be possible for the Release to become effective in
the calendar year following the calendar year in which your termination of
employment occurs, then any severance that would be considered Deferred Payments
(as defined in Appendix A) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
of employment occurs, or such later time as required by (1) the payment schedule
applicable to each payment or benefit, (2) the date the Release becomes
effective, or (3) clause (ii) of Appendix A.
For purposes of this letter, "Cause" is defined as: (1) an act of dishonesty
made by you in connection with your responsibilities as an employee, (2) your
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, (3) your gross
misconduct, (4) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; (5) your willful breach of any obligations under any written agreement
or covenant with the Company; or (6) your continued failure to perform your
employment duties after you have received a written demand of performance


-2-

--------------------------------------------------------------------------------





from the Company which specifically sets forth the factual basis for the
Company's belief that you have not substantially performed your duties and have
failed to cure such non-performance to the Company's satisfaction within ten
(10) business days after receiving such notice.
You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.
The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.
As a Company employee, you will be expected to abide by company rules and
regulations. You will be specifically required to sign an acknowledgment that
you have read and understand the company rules of conduct that will be included
in a handbook that the Company will soon complete and distribute. You will be
expected to sign and comply with an At-Will Employee Agreement that requires,
among other provisions, the assignment of patent rights to any invention made
during your employment at the Company and non-disclosure of proprietary
information. The At-Will Employee Agreement also provides that in the event of
any dispute or claim relating to or arising out of our working relationship, you
and the Company agree that all such disputes shall be resolved by binding
arbitration.
To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.




-3-

--------------------------------------------------------------------------------







We look forward to working with you at Barracuda Networks, Inc.
 
 
 
Sincerely,
 
 
 
 
 
 
 
BARRACUDA NETWORKS, INC.
 
 
 
/s/ BJ Jenkins
 
 
 
BJ Jenkins
 
 
 
CEO

ACCEPTED AND AGREED TO this
31th day of July, 2013
/s/ Dustin Driggs
 
 
 
Dustin Driggs
 
 
 
 
 
 
 
Enclosures: Duplicate Original Letter
 
 
 









-4-

--------------------------------------------------------------------------------






Appendix A
Section 409A


i.Notwithstanding anything to the contrary in this letter, no severance pay or
benefits to be paid or provided to you, if any, pursuant to this letter that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder ("Section 409A") (together, the "Deferred
Payments") will be paid or otherwise provided until you have a "separation from
service" within the meaning of Section 409A. Similarly, no severance payable to
you, if any, pursuant to this letter that otherwise would be exempt from Section
409A pursuant to Treasury Regulation Section 1.409A-l(b)(9) will be payable
until you have a "separation from service" within the meaning of Section 409A.
ii.Notwithstanding anything to the contrary in this letter, if you are a
"specified employee" within the meaning of Section 409A at the time of your
termination (other than due to death), then the Deferred Payments that are
payable within the first six (6) months following your separation from service,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of your separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if you die following your separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
your death and all other Deferred Payments will be payable in accordance with
the payment schedule applicable to each payment or benefit. Each payment and
benefit payable under this letter is intended to constitute a separate payment
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
iii.Any amount paid under this letter that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-l(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause (i)
above.
iv.Any amount paid under this letter that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-l(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of clause (i)
above. "Section 409A Limit" will mean two (2) times the lesser of: (a) your
annualized compensation based upon the annual rate of pay paid to you during
your taxable year preceding your taxable year of your separation from service as
determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which your
separation from service occurred.
v.The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and you
agree to work together in good faith to consider amendments to this letter and
to take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A.


-1-